Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rafael Rodriguez on 3/15/2021.
The application has been amended as follows: 

Claim 2,  
Line 12, insert “hooks” after “translucent plastic” and before “;”

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The present invention pertains to a device that specifically requires a translucent front panel comprising and outer portion that comprises translucent plastic hooks.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious an a translucent front panel having translucent plastic hooks, used in combination with hat having interchangeable items having two sides, the second side for attachment to the translucent plastic hooks on the outer surface of the front translucent panel, and the front translucent panel having inner portion that comprises a stiff panel. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/           Primary Examiner, Art Unit 3732